          Case 3:21-cv-00034-DPM Document 7 Filed 04/06/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          NORTHERN DIVISION

JOHNI D. SMULLINS/CRAFT                                                     PLAINTIFF
ADC #42496

V.                           No. 3:21-CV-00034-DPM-JTR

KEITH BOWERS, Administrator, Craighead
County Detention Center; CRAIGHEAD
COUNTY DETENTION CENTER                                                DEFENDANTS


                                        ORDER

      In this pro se § 1983 action, Plaintiff Johni D. Smullins/Craft

(“Smullins/Craft”), then a pretrial detainee at the Craighead County Detention

Center (“CCDC”), alleges that Defendants violated her constitutional rights. Doc. 2.

      For the reasons explained in the Partial Recommended Disposition that was

entered separately today, the Court concludes, for screening1 purposes only, that



      1
        The Prison Litigation Reform Act requires federal courts to screen prisoner
complaints seeking relief against a governmental entity, officer, or employee. 28
U.S.C. § 1915A(a). The Court must dismiss a complaint or a portion thereof if the
prisoner has raised claims that: (a) are legally frivolous or malicious; (b) fail to state
a claim upon which relief may be granted; or (c) seek monetary relief from a
defendant who is immune from such relief. Id. § 1915A(b). When making this
determination, a court must accept the truth of the factual allegations contained in
the complaint, and it may consider documents attached to the complaint. Ashcroft v.
Iqbal, 556 U.S. 662, 678 (2009); Reynolds v. Dormire, 636 F.3d 976, 979 (8th Cir.
2011). Finally, a pro se complaint must be “liberally construed” and “held to less
stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus,
551 U.S. 89, 94 (2007).
          Case 3:21-cv-00034-DPM Document 7 Filed 04/06/21 Page 2 of 2




Smullins/Craft has pled a plausible conditions of confinement claims against

Defendant Keith Bowers, the CCDC administrator. Accordingly, service will be

ordered on Bowers.

      IT IS THEREFORE ORDERED THAT the Clerk is directed to prepare a

summons for Bowers. The United States Marshal is directed to serve the Complaint

(Doc. 2), the Court’s Partial Recommended Disposition and this Order, on him at

the Craighead County Detention Center, without prepayment of fees and costs or

security therefor.2

      DATED this 6th day of April, 2021.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE




      2
       If Bowers is no longer a CCDC employee, the individual responding to
service must file a sealed statement providing Bowers’s last known private mailing
address.
                                         2
